Citation Nr: 0942592	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-22 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral heel disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an umbilical 
hernia.

5.  Entitlement to service connection for a respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
August 1976, and from November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the previously denied claim of entitlement to 
service connection for a bilateral heel disability, reopened 
his claim for service connection for a back disability and 
denied the underlying claim for service connection on the 
merits, and denied his claims of entitlement to service 
connection for an umbilical hernia and a respiratory 
disorder.

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The claims for service connection for bilateral heel and 
low back disabilities were previously denied in a February 
1998 rating decision.  The Veteran was notified of the 
decision but did not perfect an appeal.  

2.  Since the February 1998 decision, the evidence received 
with respect to the claim for service connection for a 
bilateral heel disability is new, in that it was not 
previously considered by decision makers.  The evidence, 
however, is largely cumulative, and not material, as it does 
not raise a reasonable possibility of substantiating the 
Veteran's claim for service connection for a bilateral heel 
disability.

3.  Since the February 1998 decision, the evidence received 
with respect to the claim for service connection for a back 
disability is new, in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
a back disability.

4.  The Veteran's umbilical hernia first manifested many 
years after his separation from service and is not related to 
his service or to any aspect thereof.

5.  The Veteran's respiratory disorder (asthma) first 
manifested many years after his separation from service and 
is not related to his service or to any aspect thereof.


CONCLUSIONS OF LAW

1.  The February 1998 rating decision that denied the claims 
for service connection for bilateral heel and low back 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a bilateral heel 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

3.  New and material evidence has been received to reopen the 
claim for service connection for a back disability.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

4.  An umbilical hernia was not incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

5.  A respiratory disorder was not incurred in or aggravated 
by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2008); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In the present case, notice was provided to the Veteran in 
April and August 2006, prior to the initial AOJ decision in 
November 2006.  The content of the notice fully complies with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  His claims were 
subsequently readjudicated after providing the Veteran with 
an opportunity to respond to the notice.  Furthermore, the 
Veteran was told it was his responsibility to support the 
claims with appropriate evidence, and he was provided with 
the text of the relevant regulations relating to VA's duty to 
notice and assist.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the August 2006 correspondence.  

Next, during the pendency of this appeal, the Court of 
Appeals for Veterans Claims (Court) issued a decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), which established 
additional requirements with respect to the content of notice 
for reopening claims.  The Board finds that notice meeting 
the requirements of Kent was provided to the Veteran in April 
and August 2006.  This notice not only told the Veteran what 
constitutes new and material evidence but also advised him of 
the reasons for the previous denials of his claims for 
service connection and what evidence was needed in order to 
be considered new and material.  The Veteran has been given 
ample time to respond to that notice and provide evidence 
that relates to the previously unestablished facts.  

For these reasons, the Board finds that the Veteran will not 
be prejudiced by the adjudication of his claims at this time.  
The Veteran either had actual knowledge or a reasonable 
person could be expected to understand what was needed.  
Thus, even assuming a notice error, the Board concludes the 
error was harmless.  See Medrano v. Nicholson, 21 Vet. App. 
165, 170 (2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  

Further, the Board finds that the post-adjudicatory 
correspondence and adjudicatory process render any notice 
deficiencies nonprejudicial because the Veteran was provided 
notice of the missing elements and subsequent adjudication. 
Accordingly, the Board finds that any error in the notices 
provided to the Veteran on his claims have not affected the 
essential fairness of the adjudication.

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  He 
was told it was his responsibility to support the claims with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, he 
submitted substantial evidence in connection with his claims 
that shows he understood the need to provide VA with 
information and evidence to support his claims.  As such, the 
Board finds that any defects in the notice given to the 
Veteran relating to his claims are not prejudicial.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the Veteran.  The 
Veteran's service treatment records are in the claims file.  
VA treatment records are in the record.  VA is only required 
to make reasonable efforts to obtain relevant records that 
the Veteran has adequately identified.  38 U.S.C.A. § 
5103A(b)(1) (West 2002).  Thus, VA has made every reasonable 
effort to obtain all records relevant to the Veteran's 
claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When a 
claim is one to reopen a finally decided claim, however, VA 
is not obligated to provide a medical examination or obtain a 
medical opinion until new and material evidence has been 
received.  See 38 C.F.R. § 3.159(c)(4)(iii) (2009). Since the 
Veteran has failed to submit new and material evidence to 
reopen his claim for service connection for a bilateral heel 
disability, VA was not obligated to provide him with a 
medical examination.

With respect to the claims of entitlement to service 
connection for an umbilical hernia and a respiratory 
disorder, the Veteran's service treatment records do not show 
treatment for an umbilical hernia, injuries associated with 
straining, or respiratory distress apart from the occasional 
upper respiratory infection.  Additionally, the Veteran has 
not reported a continuity of symptoms related to an umbilical 
hernia or a respiratory disorder since service.  A

s there is no evidence of an umbilical hernia or respiratory 
disorder in service, the Veteran does not assert continuity 
of symptomatology, and no probative evidence that either of 
the claimed disorders may be associated with the appellant's 
active service, the facts of this case do not meet the 
criteria to warrant a VA examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.

New and Material Evidence

The RO initially denied the Veteran's claims of entitlement 
to service connection for bilateral heel and back 
disabilities in a February 1998 rating decision.  At the time 
of the February 1998 denial, the RO found that there was no 
probative evidence demonstrating that the Veteran developed 
chronic bilateral heel or back disabilities in service, or 
that these disabilities were otherwise related to his active 
service, and the claims were denied.  

Although in the November 2006 rating decision currently on 
appeal the RO determined that new and material evidence 
sufficient to reopen the claim for service connection for a 
back disability had been submitted, the Board must consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A finally adjudicated claim is an application that has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the February 1998 decision 
became final because the Veteran did not file a timely 
appeal.

The claims for service connection may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The appellant filed this application to 
reopen his claims in March 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

In determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, the Veteran's post-service treatment records, and 
his own statements.  

Additional evidence received since the February 1998 denial 
includes clinical records dated from April 2003 to June 2007, 
which show occasional complaints of back pain associated with 
lumbosacral strain and a September 2004 complaint of 
bilateral foot pain after being on his feet all day, working 
construction.  These records do not show complaints related 
specifically to the heel and do not relate the Veteran's 
bilateral heel or low back pain, to his active service.

Next, newly received evidence includes private clinical 
records dated from January 1983 to August 1994 which show 
that the Veteran received treatment for back pain.  These 
records were already of record at the time of the February 
1998 decision.

Finally, newly received evidence includes the Veteran's 
personal statements, wherein he alleges that his bilateral 
heel and back disabilities first manifested in service, or 
are otherwise related to his active service, and several lay 
statements submitted in support of his claims.  The lay 
statements attest to the longstanding nature of the Veteran's 
heel and back disabilities.  Two men with whom the Veteran 
served stated that they recalled him sustaining a back injury 
in service and complaining of back pain.  Neither of these 
men made any statements with regard to the Veteran's heel 
pain.

First, the additionally submitted clinical records dated from 
January 1983 to August 1994 were already of record.  
Accordingly, they are cumulative of evidence already of 
record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim.  The 
claims for service connection therefore cannot be reopened on 
the basis of that evidence.  38 C.F.R. § 3.156(a).

With respect to the claim of entitlement to service 
connection for a back disability, the newly received lay 
statements from the men with whom the Veteran served 
attesting to his back injury and complaints of back pain in 
service constitute new and material evidence, as the 
statements suggest an in-service back injury and evidence of 
continuous post-service symptoms that tend to support the 
contention of nexus to service.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1335 (Fed. Cir. 2006) (Lay evidence is one 
type of evidence that must be considered, if submitted, when 
a Veteran's claim seeks disability benefits).  Because these 
statements were not of record at the of the last final denial 
of the claim and are relevant to the previously denied claim, 
VA will reconsider the claim for service connection or a back 
disability on the merits.  38 C.F.R. § 3.156(c). 

Next, with respect to the claim of entitlement to service 
connection for a bilateral heel disability, the Board finds 
that new and material evidence sufficient to reopen the claim 
has not been received.  While the additionally submitted 
clinical records demonstrate that the Veteran complained of 
bilateral foot pain, these records do not show that the 
Veteran has a bilateral heel disability that was incurred or 
aggravated as a result of his period of active service.  
Accordingly, they are largely cumulative of evidence already 
of record, and do not constitute evidence that raises a 
reasonable possibility of substantiating the claim for 
service connection for a bilateral heel disability.  The 
claim for service connection for a bilateral heel disability 
therefore cannot be reopened on the basis of this evidence.  
38 C.F.R. § 3.156(a).  

The evidence at the time of the previous final denial showed 
that the Veteran complained of bilateral heel pain.  
Accordingly, the new evidence showing only that the Veteran 
has continued to complain of bilateral heel pain does not 
relate to any unestablished facts necessary to substantiate 
the claim.  38 C.F.R. § 3.303.  

Neither may the claim for service connection for a bilateral 
heel disability be reopened on the basis of the statements 
submitted by the Veteran or the statements submitted by his 
friends and family members.  These statements are new but not 
material.  The Veteran, his friends, and family members, as 
laypersons without ostensible medical expertise, are not 
competent to opine on a matter requiring knowledge of medical 
principles.  Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. 
Brown, 10 Vet. App. 183 (1997) (layperson is generally not 
capable of opining on matters requiring medical knowledge).  

While the Veteran, his friends, and family members can attest 
to his symptoms (including worsening of symptoms) that he 
experienced, they lack the medical competence to determine 
that he has a bilateral heel disability incurred in or 
aggravated by service.  Additionally, the Veteran's 
statements are mainly cumulative of those considered at the 
time of the last final decision on these issues.

Although the Veteran has submitted new evidence with respect 
to the claim for service connection for a bilateral heel 
disability that was not before the RO in February 1998, the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim.  

The Board finds that new and material evidence has not been 
submitted.  The new evidence does not show that the Veteran 
has a bilateral heel disability that was incurred or 
aggravated during his period of active service.  Therefore, 
the new evidence is not material.  Thus, the claim for 
service connection for a bilateral heel disability is not 
reopened and the benefits sought on appeal remain denied.  



Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009).  The Veteran's diagnosed umbilical 
hernia and asthma are not diseases for which service 
connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that his currently diagnosed umbilical 
hernia and asthma are related to his in-service duties as an 
automechanic.  Specifically, he contends that many years 
after service, he developed an umbilical hernia as a result 
of routine heavy lifting associated with his duties as an 
automechanic, and that many years after service, he developed 
asthma as a result of exposure to fumes associated with his 
duties as an automechanic, and as a result of fumes 
associated with tear gas exposure during training exercises.

The Veteran's service treatment records do not demonstrate 
complaints of or treatment for either an umbilical hernia, 
injuries associated with straining, or respiratory distress 
apart from the occasional upper respiratory infection.  
However, as noted above, the Veteran does not contend that 
the umbilical hernia or asthma initially manifested in 
service, but rather that they developed many years later.

The record reflects that the Veteran was initially diagnosed 
with an umbilical hernia in May 1997.  Follow up treatment 
records dated in October 1997 show that the Veteran reported 
having first noticed the hernia bulge in his naval area the 
past September.  He did not at that time report any 
precipitating injury.  Subsequent clinical records dated to 
June 2007 note the continued presence of an umbilical hernia.  
At no time did any treating clinician relate the Veteran's 
umbilical hernia to his active service.

The Veteran was initially diagnosed with a respiratory 
disorder in May 2004.  At that time, the Veteran reported a 
history of chronic dyspnea, but did not state when he had 
initially begun having difficulty breathing.  His medical 
history was significant for a tobacco abuse.  Auscultation of 
the lungs revealed no crackles or wheezing.  He was assessed 
with probable chronic obstructive pulmonary disease (COPD) 
and was prescribed albuterol to relieve respiratory distress.  
Subsequent records dated to June 2007 show that the Veteran's 
diagnosis was refined to asthma.  At no time did any treating 
clinician relate the Veteran's asthma to his active service.

The Veteran submitted numerous lay statements in support of 
his claims for service connection for an umbilical hernia and 
a respiratory disorder, attesting to his lengthy history with 
difficulty breathing and a bulge in his abdomen.  None of 
these lay statements indicate that the Veteran's difficulties 
with either the hernia or the respiratory disorder had their 
clinical onset during his active service.

One statement, however, written by a man with whom the 
Veteran served, related that he recalled the Veteran having 
trouble breathing while they were serving together.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence is against a 
finding of a medical nexus between military service and the 
Veteran's umbilical hernia and asthma.  There is no competent 
evidence relating either disorder to any aspect of the 
Veteran's service. Thus, service connection is not warranted.  
Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

In determining that service connection is not warranted, the 
Board has considered the statements of the Veteran and those 
of his friends and family members submitted in support of his 
claim.  Significantly, while the Veteran's fellow serviceman 
indicated that he recalled the Veteran having difficulty 
breathing during service, the Veteran himself has not 
contended that his current respiratory disorder initially 
manifested in service.  Accordingly, this statement is not 
persuasive or probative evidence.  

Additionally, as laypersons, the Veteran, his friends, and 
family members are not competent to give a medical opinion 
regarding the etiology of his umbilical hernia or respiratory 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The Veteran, his friends, and family members are competent to 
give evidence about what the Veteran experienced.  See e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, the 
Veteran's statements may be competent to support a claim for 
service connection where the events or the presence of 
disability, or symptoms of a disability are subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006). 

However, a respiratory disorder or a disorder of the lungs, 
as contrasted with symptoms of breathing or lung 
difficulties, is not subject to lay diagnosis.  The Veteran 
can report having shortness of breath or difficulty 
breathing.  However, these are subjective symptoms and not 
readily identifiable the way that varicose veins may be 
observed, objectively.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).  There are many different respiratory disorders.  
The Veteran does not have the medical expertise to discern 
the nature of any current respiratory diagnosis nor does he 
have the medical expertise to provide an opinion regarding 
the etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of a respiratory disorder, but, as 
noted, he is not competent to provide a medical opinion 
regarding the etiology.  

While the Veteran purports that his in-service duties later 
caused his umbilical hernia and asthma, his statements alone 
are not competent to provide the medical nexus and a medical 
professional has not made this connection.  Thus, the 
Veteran's lay assertions are not competent or sufficient.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's umbilical hernia and respiratory disorder first 
manifested many years after service and are not related to 
his active service or to any incident therein.  As the 
preponderance of the evidence is against the Veteran's claims 
for service connection for an umbilical hernia and a 
respiratory disorder, the claims must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence sufficient to reopen the claim of 
entitlement to service connection for a bilateral heel 
disability has not been submitted.  The claim is therefore 
denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a back 
disability.  To that extent the claim is allowed.

Service connection for an umbilical hernia is denied.

Service connection for a respiratory disorder is denied.


REMAND

The Veteran contends that he originally injured his back 
during his first period of active service, when he picked up 
a Howitzer.  He contends his back was aggravated thereafter 
as a result of his duties as an automechanic, which required 
heavy lifting.  During his second period of active service, 
he was involved in a motor vehicle accident, as a result of 
which he alleges he further aggravated his back.  He asserts 
that his back has bothered him since the initial injury in 
service, and that it has continued to worsen over time.

The Veteran's service treatment records do not demonstrate 
complaints or diagnoses of back problems.  Nor do they show 
that he was involved in a motor vehicle accident. 

However, in an August 2006 letter, a man with whom the 
Veteran served stated that he recalled the Veteran 
complaining of back pain during service.  Additionally, in an 
October 2006 letter, another man with whom the Veteran served 
stated that he recalled the Veteran having been injured in a 
motor vehicle accident.  Specifically, he recalled that one 
night the Veteran had met him and his spouse to go to a 
drive-in theater.  As they left the drive-in theater, the 
Veteran turned the opposite direction than he and his wife 
did, and he learned about the Veteran's accident the 
following day.  The next morning, he went and saw that the 
Veteran's car was in a small ravine.

Post-service clinical records show that the Veteran injured 
his back in October 1992, while shoveling hot tar.  
Associated records of treatment show that he was then 
diagnosed with lumbar strain.  There are no clinical records 
dated prior to October 1992 demonstrating complaints of or 
treatment for back pain.

Although the Veteran's service treatment records do not 
demonstrate complaints of or treatment for back pain or a 
motor vehicle accident, the Veteran and the men with whom he 
served are competent to report that the Veteran experienced 
back pain in service and that he was involved in a motor 
vehicle accident.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 
8 Vet. App. 69 (1995).  The Veteran has not yet been afforded 
a VA examination in conjunction with his current claim.  As 
the Veteran contends that his current back disability is 
related to his service, and it remains unclear to the Board 
whether the Veteran's current back disability may be related 
to in-service duties involving heavy lifting or to the motor 
vehicle accident, the Board finds that a remand for an 
examination and opinion is required.  38 C.F.R. § 3.159(c)(2) 
(2009); McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an orthopedic 
examination for the purpose of obtaining 
an opinion as to whether it is as likely 
as not that the Veteran's current back 
disability is related to his active 
service.  The examiner should specifically 
opine as to whether it is as likely as not 
(50 percent probability or greater) that 
the current lumbar spine disability is 
related to trauma sustained in service as 
a result of heavy lifting or a motor 
vehicle accident.  In this regard, the 
examiner should consider the Veteran's 
statements regarding the incurrence of the 
back disability, in addition to his 
statements regarding the continuity of 
symptomatology, as well as the lay 
statements provided by the Veteran's 
friends and family members regarding the 
incurrence of the injury and the 
continuity of symptomatology.  See Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).  The 
examiner should also provide an opinion as 
to the approximate date of onset of the 
Veteran's current back disability.  The 
claims file must be made available to and 
be reviewed by the examiner and the 
examiner must indicate in the examination 
report that the claims file was reviewed.  
The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

2. Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case. Then, return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


